 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    HAROLD JEFFERSON,

10                                       Plaintiff,               CASE NO. C19-1147-MAT

11               v.
                                                                  ORDER GRANTING IN FORMA
12    ANDREW M. SAUL,                                             PAUPERIS APPLICATION
      Commissioner of Social Security, 1
13
                                         Defendant.
14

15           Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff does

16   not appear to have funds available to afford the $400.00 filing fee.

17           (1)      The Clerk is directed to issue summonses to plaintiff.

18           (2)      Plaintiff is responsible for serving the complaint and summonses, and must file

19   proof of service as required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may

20   effectuate service electronically as detailed in General Orders 04-15 and 05-15, by sending a copy

21

22
             1
                Andrew M. Saul is now the Commissioner of the Social Security Administration. Pursuant to Federal Rule
23   of Civil Procedure 25(d), Andrew M. Saul is substituted for Nancy A. Berryhill as defendant in this suit.


     ORDER GRANTING IN FORMA
     PAUPERIS APPLICATION
     PAGE - 1
 1   of the summonses and complaint, along with plaintiff’s identifying information, by email to

 2   USAWAW.SSAClerk@usdoj.gov.

 3         DATED this 26th day of July, 2019.

 4

 5                                                   A
                                                     Mary Alice Theiler
 6                                                   United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING IN FORMA
     PAUPERIS APPLICATION
     PAGE - 2
